64 F.3d 673
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald C. NEWTON, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 95-3293.
United States Court of Appeals, Federal Circuit.
July 14, 1995.

MSPB
PETITION REINSTATED.
Before RADER, CIRCUIT JUDGE.
ON MOTION
ORDER
RADER, Circuit Judge.


1
Donald C. Newton moves for reconsideration of the court's March 17, 1995 order dismissing his petition for review for failure to prosecute in accordance with the rules.  The Department of the Air Force has not responded.


2
Counsel for Newton states that the delay in prosecution occurred in part as a result of the Oklahoma City bombing and the temporary closing of his office.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1)  The motion is granted, the court's March 17, 1995 order is vacated, the mandate is recalled, and the petition is reinstated.


5
(2)  Newton's brief is due within 21 days of the date of filing of this order.